DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 3C-3D (e.g. see Fig. 6B, 7B, and 8B and assuming that they show the correct hatch marks for sand or the like) need to show proper cross-section hatch markings for electrode 314 (see 37 CFR 1.84(h)(3))(see MPEP 608.02(IX) Drawing Symbols) to distinguish between different components that are adjacent to each other.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: [0043] line 2 appears to have a spelling error for “angels” in the phrase “one or more ends or angels”. It appears that it should be replaced with --angles--.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities: in line 1, it is suggested to insert the word --the-- before the word “piezoelectric material” to improve clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 9, the metes and bounds between the “segment” and the “tuning fork” are not clear because it is unclear if the “segment” and the “tuning fork” are different components or if the “segment” comprises the “tuning fork” as described in specification [0036] that states “one segment 118 may include a piezoelectric density and viscosity sensor, such as a tuning fork”. For examination purposes, examiner assumes that the “segment” comprises the “tuning fork” in order to be consistent with [0036].
Claim(s) 10-15 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiFoggio et al. US8878548.
Regarding independent claim 1, DiFoggio discloses, in Figures 1-5,
An apparatus (DiFoggio; Fig. 1-5; piezoelectric resonator tuning fork 11) for obtaining downhole data (DiFoggio; col. 3:51-58 downhole fluid property measurement; col. 4:15-16 density and/or viscosity), comprising: a first piezoelectric layer (DiFoggio; second tuning fork section 24); a second piezoelectric layer (DiFoggio; first tuning fork section 23) having at least one trench extending a depth below a surface of the second piezoelectric layer (DiFoggio; Fig. 2-3; long narrow trench/hole/space that embeds electrode 21); and an electrode positioned within the at least one trench (DiFoggio; electrode 21); wherein the first piezoelectric layer is directly coupled to the second piezoelectric layer (DiFoggio; col. 4:20-22 bond 20).

Regarding claim 6, DiFoggio discloses wherein the trench depth is substantially equal to an electrode height (DiFoggio; Fig. 3-4).

Regarding claim 7, DiFoggio discloses wherein piezoelectric material forming the first piezoelectric layer and the second piezoelectric layer is the same, the respective piezoelectric materials being at least one of Lithium Niobate, Gallium Phosphate, or lead zirconate titanate (PZT) (DiFoggio; col. 4:4-5 “litium niobate”).

Regarding claim 8, DiFoggio discloses wherein the direct coupling between the first piezoelectric layer and the second piezoelectric layer is absent an intermediate bonding layer (DiFoggio; Fig. 3-4; col. 4:20-22 bond 20 is absent a layer of another substance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Han et al. US11271543.
Regarding claim 2, DiFoggio teaches the invention substantially as claimed as described above, but does not teach further comprising: a gap between the electrode and the first piezoelectric layer.
Han teaches further comprising: a gap between the electrode and the first piezoelectric layer (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus as taught by DiFoggio to include a gap between the electrode and the first piezoelectric layer as taught by Han for the purpose of having the gap act as a capacitor to achieve a high Q factor (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).

Claim(s) 3-4, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Sui et al. US20210218384.
Regarding claim 3, DiFoggio teaches the invention substantially as claimed as described above, but does not teach further comprising: a connector at an end of the second piezoelectric layer, the connector formed by an exposed portion of the second piezoelectric layer, wherein a first length of the first piezoelectric layer is less than a second length of the second piezoelectric layer.
Sui teaches further comprising: a connector at an end of the second piezoelectric layer, the connector formed by an exposed portion of the second piezoelectric layer, wherein a first length of the first piezoelectric layer is less than a second length of the second piezoelectric layer (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus as taught by DiFoggio to include a connector at an end of the second piezoelectric layer, the connector formed by an exposed portion of the second piezoelectric layer, wherein a first length of the first piezoelectric layer is less than a second length of the second piezoelectric layer as taught by Sui for the purpose of creating a means for electrical connection for the apparatus to operate and to communicate its measurements (Sui; Fig. 2P; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Regarding claim 4, DiFoggio in view of Sui teaches the invention substantially as claimed as described above, and wherein the electrode is exposed at the connector (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Regarding independent claim 9, DiFoggio discloses, in Figures 1-5, the invention substantially the same as described above in reference to independent claim 1, and
A system (DiFoggio; Fig. 1-5) for obtaining data in a downhole environment (DiFoggio; Fig. 1), comprising: a segment (DiFoggio; Fig. 1; the assembly of formation fluid tester 12 and piezoelectric resonator tuning fork 11) forming at least a portion of a downhole tool (DiFoggio; downhole tool 10), the downhole tool being conveyable into a wellbore (DiFoggio; Fig. 1); a tuning fork (DiFoggio; Fig. 1-5; piezoelectric resonator tuning fork 11) configured to evaluate at least one of viscosity or fluid density (DiFoggio; col. 3:51-58 downhole fluid property measurement; col. 4:15-16 density and/or viscosity), comprising: a first layer (DiFoggio; second tuning fork section 24); a second layer (DiFoggio; first tuning fork section 23) directly coupled to the first layer; an electrode (DiFoggio; electrode 21) positioned within the second layer; and an end of the second layer (DiFoggio; the left distal end of the first tuning fork section 23 shown in Fig. 4).
DiFoggio does not disclose a connector arranged at an end of the second layer.
Sui teaches a connector arranged at an end of the second layer (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the tuning fork as taught by DiFoggio to include a connector arranged at an end of the second layer as taught by Sui for the purpose of creating a means for electrical connection for the tuning fork to operate and to communicate its measurements (Sui; Fig. 2P; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Regarding claim 10, DiFoggio in view of Sui teaches the invention substantially as claimed as described above, and wherein the connector includes an exposed area, not covered by the first layer, the exposed area providing access to the electrode (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Regarding claim 11, DiFoggio in view of Sui teaches the invention substantially as claimed as described above, and wherein both the first layer and the second layer are formed from a piezoelectric material (DiFoggio; col. 4:4-5 “litium niobate”).

Regarding claim 13, DiFoggio in view of Sui teaches the invention substantially as claimed as described above, and wherein the electrode is positioned within at least one trench formed in the second layer (DiFoggio; Fig. 2-3; long narrow trench/hole/space that embeds electrode 21).

Regarding claim 14, DiFoggio in view of Sui teaches the invention substantially as claimed as described above, and wherein an electrode height is one of less than a trench depth or equal to trench depth (DiFoggio; Fig. 3-4).

Regarding claim 15, DiFoggio in view of Sui teaches the invention substantially as claimed as described above, and further comprising: a data collection system secured to the connector, the data collection system electrically coupling to the electrode via the connector (DiFoggio; Fig. 1; downhole electronics 5).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Meng et al. US20110284949 and Han et al. US11271543.
Regarding claim 5, DiFoggio teaches the invention substantially as claimed as described above, but does not teach wherein the trench depth is greater than an electrode height.
Meng teaches wherein the trench depth is greater than an electrode height (Meng; [0027] “first electrode has a height less than a depth of the grooves”).
Han teaches having an air gap that acts as a capacitor to achieve a high Q factor (Han; Fig. 2; the depth is the vertical height of the top of piezoelectric layer 130 and the electrode height; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the trench depth and electrode height as taught by DiFoggio so that the trench depth is greater than an electrode height as taught by Meng for the purpose of having an air gap that acts as a capacitor to achieve a high Q factor (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Sui et al. US20210218384 as applied to claim 9 above, and further in view of Han et al. US11271543.
Regarding claim 12, DiFoggio in view of Sui teaches the invention substantially as claimed as described above, but does not teach further comprising: a gap formed between the electrode and the first layer.
Han teaches further comprising: a gap formed between the electrode and the first layer (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by DiFoggio in view of Sui to include a gap formed between the electrode and the first layer as taught by Han for the purpose of having the gap act as a capacitor to achieve a high Q factor (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Nakayama et al. US20120231218.
Regarding independent claim 16, DiFoggio discloses, in Figures 1-5, the invention substantially the same as described above in reference to independent claims 1 and 9, and
A method for forming a data collection component (DiFoggio; Fig. 1-5; piezoelectric resonator tuning fork 11), comprising: providing a second layer (DiFoggio; first tuning fork section 23), the second layer being formed from a piezoelectric material (DiFoggio; col. 4:4-5 “litium niobate”); forming at least one trench in the second layer (DiFoggio; Fig. 2-3; long narrow trench/hole/space that embeds electrode 21), the at least one trench extending below a surface of the second layer (DiFoggio; Fig. 2-3; long narrow trench/hole/space that embeds electrode 21); filling at least a portion of the at least one trench with an electrode (DiFoggio; electrode 21); preparing the surface of the second layer to a roughness (DiFoggio; Fig. 3-4; there is a particular roughness that already exists from manufacturing/preparation); and bonding a first layer (DiFoggio; col. 4:20-22 bond 20), formed from the piezoelectric material, directly to at least a portion of the second layer (DiFoggio; Fi1g. 3-4).
DiFoggio does not disclose preparing the surface of the second layer to a roughness below a threshold value.
Nakayama teaches preparing the surface of the second layer to a roughness below a threshold value (Nakayama; [0027] polishing to a threshold value that “attains satisfactory bonding to the piezoelectric substrate utilizing van der Waals interaction”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by DiFoggio to include preparing the surface of the second layer to a roughness below a threshold value as taught by Nakayama for the purpose of achieving a satisfactory bond between piezoelectric substrates (Nakayama; [0027] polishing to a threshold value that “attains satisfactory bonding to the piezoelectric substrate utilizing van der Waals interaction”).

Regarding claim 17, DiFoggio in view of Nakayama teaches the invention substantially as claimed as described above, and wherein bonding the first layer directly to at least the portion of the second layer is performed absent an intermediate bonding layer (DiFoggio; Fig. 3-4; col. 4:20-22 bond 20 is absent a layer of another substance).

Regarding claim 19, DiFoggio in view of Nakayama teaches the invention substantially as claimed as described above, and wherein the piezoelectric material is at least one of Lithium Niobate, Gallium Phosphate, or lead zirconate titanate (PZT) (DiFoggio; col. 4:4-5 “litium niobate”).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Nakayama et al. US20120231218 as applied to claim 16 above, and further in view of Sui et al. US20210218384.
Regarding claim 18, DiFoggio in view of Nakayama teaches the invention substantially as claimed as described above, but does not teach wherein a first layer length is less than a second layer length, further comprising: forming a connector at an exposed area of the second layer, the exposed area being uncovered by the first layer.
Sui teaches wherein a first layer length is less than a second layer length, further comprising: forming a connector at an exposed area of the second layer, the exposed area being uncovered by the first layer (Sui; Fig. 2P; a first electrode 103 comprises an electrical connection terminal 103a; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by DiFoggio in view of Nakayama to include wherein a first layer length is less than a second layer length, further comprising: forming a connector at an exposed area of the second layer, the exposed area being uncovered by the first layer as taught by Sui for the purpose of creating a means for electrical connection for the data collection component to operate and to communicate its measurements (Sui; Fig. 2P; [0086] “expose the electrical connection terminal 103a of the first electrode… thereby facilitating the signal input and output of the first electrode 103”; [0057] “input and output of electrical signals”).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio et al. US8878548 in view of Nakayama et al. US20120231218 as applied to claim 16 above, and further in view of Han et al. US11271543.
Regarding claim 20, DiFoggio in view of Nakayama teaches the invention substantially as claimed as described above, but does not teach further comprising: forming a gap between the electrode and the first layer.
Han teaches further comprising: forming a gap between the electrode and the first layer (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by DiFoggio in view of Nakayama to include further comprising: forming a gap between the electrode and the first layer as taught by Han for the purpose of having the gap act as a capacitor to achieve a high Q factor (Han; Fig. 2; col. 5:55-57 air gap G1-1 between an electrode and a piezoelectric layer to “act as a capacitor to achieve a high Q factor”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pace et al. US9038443 teaches a resonant fluid density and viscosity sensor.
Campanella Pineda et al. US11185886 teaches a piezoelectric MEMS sensor.
Lal et al. US20080011058 teaches a microfabricated piezoresistive cantilever viscosity sensor.
Chandler et al. US20090120169 teaches a fluid sensor with a contact pad 161.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	7/5/22